                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,
                                                      Case No. 16-cr-21-PP
      vs.

SAMY M. HAMZEH,

                    Defendant.


                  SECOND SUPPLEMENTAL MEMORANDUM
            IN SUPPORT OF THE DEFENSE’S CIPA OBJECTIONS R.224

      Samy Hamzeh, by counsel, files this second supplemental memorandum in

support of the defense’s objections to the Magistrate Judge’s ruling on CIPA. R.224.

      As often happens, as trial approaches evidence is seen in a different light. The

defense’s first supplemental CIPA memorandum addressed its specific need to see

Mike’s informant file. This memorandum is directed at the government’s intercepted

communications. The standard has been set out in the original brief. See R.224:13–21.

There, the argument focused on the defense’s belief that Hamzeh was subjected to

additional (undisclosed) surveillance based on the recorded calls on Disk 118; the

recording captures a phone ringing and Hamzeh then speaking to a third-party. Hence,

the call was not recorded by the informants but some sort of government intercept. The

government claimed protection under CIPA for that information.

      Afterwards, the defense asked for all information related to intercepted

communication. This too, the government claimed, fell under CIPA. In the original brief,

                                                                     Federal Defender Services
                                                                            of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/16/19 Page 1 of 6 Document 279
the defense laid out why the calls would be helpful to the defense. Id. at 27–29. They were

Hamzeh’s statements and they would show what was going on with his life apart from

the informants. In addition, the recordings would fill in the gaps of what the informants

choose not to record. United States v. Aref, 533 F.3d 72, 80 (2d Cir. 2008) (Information is

“helpful or material”—and must be disclosed—if it is “useful to counter the

government’s case or to bolster a defense.”); see United States v. Mejia, 448 F.3d 436, 457

(D.C. Cir. 2006) (noting “information can be helpful without being ‘favorable’ in the Brady

sense.”). This evidence would also (and critically) give the jury a full picture of the

pressure the informants exerted on Hamzeh. United States v. Dumeisi, 424 F.3d 566, 578

(7th Cir. 2005) (noting CIPA’s fundamental purpose is to regulate the discovery of

classified information “in a way that does not impair the defendant’s right to a fair trial”).

What was said in relation to intercepted phone calls, applies equally to intercepted text

messages.

       At the time we submitted the original objections, we did not harbor a well-founded

reason to suspect that the FBI had intercepted Hamzeh’s text messages with the

informants and the third parties. Those texts are, of course, Hamzeh’s statements and we

are entitled to them under Rule 16 and Brady. In addition, if they are going to be used as

evidence, we have the right to challenge the means used to get them. After reviewing the

discovery with fresh eyes, the defense has a good-faith reason to believe that the

government intercepted Hamzeh’s text messages as well as phone calls. And here’s why

we believe that:



                                              2
                                                                         Federal Defender Services
                                                                                of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/16/19 Page 2 of 6 Document 279
The highlighted portion shows that the text was simultaneously intercepted as it was

sent. There are almost a half-dozen others that have been disclosed in discovery that have

this same “intercept” notation, and they are not just with Hamzeh and the informants but

with third parties— including before there was any suggestion of activities involving the

Masons.




                                            3
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/16/19 Page 3 of 6 Document 279
In addition, after consulting with a former FBI agent, he confirmed that this discovery

gives every indication of having been the product of either a Title III (wiretap) or FISA or

some other form of intercept.

       Beyond Hamzeh’s right to that information under Rule 16 and Brady, there are

other problems with the government invoking CIPA and only turning over selective text

messages without identifying the means by which they were obtained. As the Supreme

Court has made clear, Fourth Amendment suppression questions are notoriously fact-

specific and complex—and they are questions that must be resolved through disclosure

and adversarial litigation. In Alderman v. United States, 394 U.S. 165 (1969), a case (unlike

Hamzeh’s) implicating national-security interests, the Supreme Court held that

defendants must be permitted to discover information that may be relevant to whether

the government’s evidence is fruit of the poisonous tree, because only an adversarial

process can ensure fair and accurate resolution of this Fourth Amendment issue. Id. at

168, 184 (“Adversary proceedings will not magically eliminate all error, but they will

substantially reduce its incidence by guarding against the possibility that the trial judge,

through lack of time or unfamiliarity with the information contained in and suggested by

the materials, will be unable to provide the scrutiny which the Fourth Amendment

exclusionary rule demands.”). There, the Court flatly rejected the government’s attempt

to resort to an ex parte process and emphasized the difficult judgments raised by “cases

involving electronic surveillance,” and that “in our view the task is too complex, and the



                                              4
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/16/19 Page 4 of 6 Document 279
margin for error too great, to rely wholly on the in camera judgment of the trial court.”

Id. at 182 & n.14.

       Instead, in order to avoid leaving both the trial court and the defendants relying

on the government’s one-sided claims, adversary proceedings are necessary “to provide

the scrutiny which the Fourth Amendment exclusionary rule demands.” Id. at 184. To the

extent the government has relied on ex parte proceedings in this case to litigate or push

aside suppression questions beyond CIPA’s limited scope (and in violation of Alderman),

Hamzeh renews his motion for disclosure of not just the intercepted text messages and

phone calls but the means by which they were obtained. Indeed, the use of this potential

evidence at trial means that the government must, in the very least, comply with 18 U.S.C.

§ 3504 and let the defense know whether it obtained the evidence through illegal means.

In sum, the defense asks that the Court consider this supplement to the CIPA objections

and order the relief requested for in the defense’s submission including turning over all

text messages and other surveillance that the government has of Hamzeh.




                                            5
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/16/19 Page 5 of 6 Document 279
Dated at Milwaukee, Wisconsin this 16th day of September 2019.

                                   Respectfully submitted,

                                   /s/     Craig W. Albee
                                   Craig W. Albee, WI Bar No. 1015752
                                   Joseph A. Bugni, WI Bar No. 1062514
                                   FEDERAL DEFENDER SERVICES
                                    OF WISCONSIN, INC.
                                   517 E. Wisconsin Ave - Rm 182
                                   Milwaukee, WI 53202
                                   Tel. (414) 221-9900
                                   E-mail: craig_albee@fd.org

                                   Counsel for Defendant, Samy M. Hamzeh




                                   6
                                                             Federal Defender Services
                                                                    of Wisconsin, Inc.
Case 2:16-cr-00021-PP-WED Filed 09/16/19 Page 6 of 6 Document 279
